

Director Deferred Share Unit Agreement
This Director Deferred Share Unit Agreement (the “Agreement”), by and between
Univar Solutions Inc., a Delaware corporation (the “Company”), and the director
whose name is set forth on Exhibit A hereto (the “Director”), is being entered
into pursuant to the Univar Solutions Inc. 2017 Omnibus Equity Incentive Plan
(as the same may be amended, modified or supplemented from time to time, the
“Plan”) and is dated as of the Grant Date specified on Exhibit A hereto (the
“Grant Date”). Capitalized terms that are used but not defined herein shall have
the respective meanings given to them in the Plan.
WHEREAS, the Board of Directors of the Company (the “Board”) authorized the
Director’s annual compensation for service as a member of the Board (the “Annual
Fee”), a portion of which will be paid in the form of equity in the Company.
NOW, THEREFORE, the Company and the Director hereby agree as follows:
1.Grant of Deferred Share Units. Effective as of the Grant Date, the Company
hereby evidences and confirms its grant to the Director the number of Deferred
Share Units set forth on Exhibit A, as satisfaction of the deferral of the
equity portion of the Director’s Annual Fee for the current year that would
otherwise be payable on the Grant Date (the “Shares”). The number of Deferred
Share Units will be set forth on Exhibit A hereto. This Agreement is entered
into pursuant to, and the Deferred Share Units granted hereunder are subject to,
the terms and conditions of the Plan, which are incorporated by reference
herein; it being understood that this deferral is made pursuant to the
Director’s irrevocable election on a form provided by the Company not later than
the time permitted by Section 409A or similar provision (the “Applicable
Section”) of the Code (if any). If there is any inconsistency between any
express provision of this Agreement and any express term of the Plan, the
express term of the Plan shall govern. No fractional Deferred Share Units are
granted hereby.
2.Vesting and Forfeiture.
(a)Vesting. Except as otherwise provided in this Section 2, the Shares granted
hereunder shall become vested, if at all, on the earlier to occur of (i) the
first anniversary of the Grant Date or (ii) the date of the Company’s annual
meeting of stockholders in the year following the year of the Grant Date (the
“Vesting Date”), subject to the Director’s continued service on the Board from
the Grant Date until the Vesting Date. 
(b)Effect of Termination of Services.
(i) Death or Disability.  If the Director’s service on the Board is terminated
due to the Director’s death or Disability (each, a “Special Termination”), all
outstanding unvested Shares shall vest as of the date of such
1



--------------------------------------------------------------------------------



Special Termination. Vested Shares shall be settled as provided in Section 3 of
this Agreement.
(ii) Any Other Reason.  Upon termination of the Director’s services on the Board
for any reason other than a Special Termination (whether initiated by the
Company or by the Director), any unvested Shares shall be forfeited and canceled
effective as of the date of such termination.
(c) Effect of a Change in Control. In the event of a Change in Control occurring
prior to the Vesting Date, the treatment of any unvested Shares shall be
governed by Article XIV of the Plan.
(d)Discretionary Acceleration.  Notwithstanding anything contained in this
Agreement to the contrary, the Administrator, in its sole discretion, may
accelerate the vesting with respect to any Shares under this Agreement, at such
times and upon such terms and conditions as the Administrator shall determine.
3.Settlement of Deferred Share Units.
(a)Timing of Settlement. The Deferred Share Units shall be settled into an equal
number of shares of Company Common Stock on the earlier of the termination of
the Director’s service on the Board (if vested) and a Change in Control that
constitutes a “change in control” within the meaning of the Applicable Section
(such date, the “Settlement Date”).
(b)Mechanics of Settlement. On the Settlement Date, the Company shall
electronically issue to the Director one whole share of Company Common Stock for
each Deferred Share Unit, and, upon such issuance, the Director’s rights in
respect of such Deferred Share Unit shall be extinguished.
4.Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Director may not sell the shares of Company Common Stock acquired
upon settlement of the Deferred Share Units unless such shares are registered
under the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares must
also comply with other applicable laws and regulations governing the Company
Common Stock, and the Director may not sell the shares of Company Common Stock
if the Company determines that such sale would not be in material compliance
with such laws and regulations.
5.Restriction on Transfer; Non-Transferability of Deferred Share Units. The
Deferred Share Units are not assignable or transferable, in whole or in part,
and they may not, directly or indirectly, be offered, transferred, sold,
pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by
2



--------------------------------------------------------------------------------



gift, operation of law or otherwise) other than to a trust for the benefit of
the Director or by will or by the laws of descent and distribution to the estate
of the Director upon the Director’s death. Any purported transfer in violation
of this Section 5 shall be void ab initio.
6.Miscellaneous.
(a)Tax Withholding. Upon the settlement of Deferred Share Units, the Director
shall be obligated to satisfy any applicable U.S. federal, state and local and
non-U.S. tax withholding or other similar charges or fees that may arise in
connection therewith.
(b)Dividend Equivalents. Unless otherwise determined by the Administrator, in
the event that the Company pays any ordinary dividend in cash on a share of
Company Common Stock following the Grant Date and prior to an applicable
Settlement Date, there shall be credited to the account of the Director in
respect of each outstanding Deferred Share Unit an amount equal to the amount of
such dividend. The amount so credited shall be deferred (without interest,
unless the Administrator determines otherwise) until the settlement of such
related Deferred Share Unit and then paid in cash, but shall be forfeited upon
the forfeiture of such related Deferred Share Unit.
(c)Authorization to Share Personal Data. The Director authorizes the Company or
any Affiliate of the Company that has or lawfully obtains personal data relating
to the Director to divulge or transfer such personal data to the Company or to a
third party, in each case in any jurisdiction, if and to the extent reasonably
appropriate in connection with this Agreement or the administration of the Plan.
(d)No Rights as Stockholder; No Voting Rights. Except as provided in Section
6(b), the Director shall have no rights as a stockholder of the Company with
respect to any shares of Company Common Stock covered by the Deferred Share
Units prior to the issuance of such shares of Company Common Stock.
(e)No Right to Continued Service on Board. Nothing in this Agreement shall be
deemed to confer on the Director any right to continue in the service of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such service at any time.
(f)Interpretation. The Administrator shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Agreement. Any determination or interpretation by the
Administrator under or pursuant to the Plan or this Agreement shall be final and
binding and conclusive on all persons affected hereby.
3



--------------------------------------------------------------------------------



(g)Consent to Electronic Delivery. By entering into this Agreement and accepting
the Deferred Share Units evidenced hereby, the Director hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Director pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, this Agreement and the Deferred
Share Units via the Company’s website or other electronic delivery.
(h)Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.
(i)Waiver. Any party hereto or beneficiary hereof may by written notice to the
other parties (A) extend the time for the performance of any of the obligations
or other actions of the other parties under this Agreement, (B) waive compliance
with any of the conditions or covenants of the other parties contained in this
Agreement and (C) waive or modify performance of any of the obligations of the
other parties under this Agreement. Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of any party or beneficiary, shall
be deemed to constitute a waiver by the party or beneficiary taking such action
of compliance with any representations, warranties, covenants or agreements
contained herein. The waiver by any party hereto or beneficiary hereof of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by a party or
beneficiary to exercise any right or privilege hereunder shall be deemed a
waiver of such party’s or beneficiary’s rights or privileges hereunder or shall
be deemed a waiver of such party’s or beneficiary’s rights to exercise the same
at any subsequent time or times hereunder.
(j)Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Director and the
Company.
(k)Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Director without the prior written consent of the other party.
(l)Applicable Law. This Agreement shall be governed in all respects, including,
but not limited to, as to validity, interpretation and effect, by the internal
laws of the State of Delaware, without reference to principles of conflict of
law that would require application of the law of another jurisdiction.
4



--------------------------------------------------------------------------------



(m)Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right he, she or it may have to a trial by jury
in respect of any suit, action or proceeding arising out of this Agreement or
any transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that he, she or it and the
other party hereto have been induced to enter into the Agreement by, among other
things, the mutual waivers and certifications in this Section 6(m).
(n)Limitations of Actions. No lawsuit relating to this Agreement may be filed
before a written claim is filed with the Administrator and is denied or deemed
denied as provided in the Plan and any lawsuit must be filed within one year of
such denial or deemed denial or be forever barred.
(o)Section and Other Headings, etc. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
(o)Acceptance of Deferred Share Unit Award and Agreement. The Director has
indicated his or her consent and acknowledgement of the terms of this Agreement
and receipt of the Plan by electing to receive Deferred Share Units. In any
event, the Director shall be deemed to accept this Agreement unless the Director
provides the Company with written notice to the contrary prior to the expiration
of the 60-day period following the Grant Date. The Director acknowledges receipt
of the Plan, represents to the Company that he or she has read and understood
this Agreement and the Plan, and, as an express condition to the grant of the
Shares under this Agreement, agrees to be bound by the terms of both this
Agreement and the Plan.



5



--------------------------------------------------------------------------------



Exhibit A to
Director Deferred Share Unit Agreement


Director: %%FIRST_NAME%-% %%LAST_NAME%-% 


Grant Date: %%OPTION_DATE,’Month DD, YYYY’%-% 


Deferred Share Units granted hereby: %%TOTAL_SHARES_GRANTED,'999,999,999'%-% 
          

Vesting Date




Shares Vesting


%%VEST_DATE_PERIOD1,’Month DD, YYYY’%-%




%%SHARES_PERIOD1,'999,999,999'%-%



















6



